Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered July 28, 2009, convicting defendant, upon his plea of guilty, of kidnapping in the second degree, criminal possession of a weapon in the second degree (two counts), and reckless endangerment in the first degree, and sentencing him to concurrent terms of 14 years, seven years, seven years and one year, respectively, unanimously affirmed.
By pleading guilty, defendant forfeited appellate review of his argument that his kidnapping conviction merged into his conviction for reckless endangerment (see People v Brown, 156 AD2d 204 [1989]; see also People v Hansen, 95 NY2d 227, 230-231 [2000]). Moreover, since there was no trial, the record is inadequate to review defendant’s claim.
We find the sentence not to be excessive. Concur — Andrias, J.P., Friedman, Renwick, DeGrasse and Abdus-Salaam, JJ.